Citation Nr: 0423917	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected dizziness.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO in 
Winston-Salem, North Carolina, which effectuated a June 2000 
Board decision granting service connection for dizziness.  A 
10 percent rating was assigned for "perforation of the right 
tympanic membrane with dizziness."  A timely notice of 
disagreement was filed that questioned the characterization 
of the disability as well as the rating assigned.  A 
September 2001 rating action awarded a separate 10 percent 
rating for dizziness, effective March 30, 1995.  In May 2002 
the RO awarded the veteran a 30 percent rating for dizziness 
and the 30 percent rating has remained in effect until the 
instant appeal.

This case was before the Board in September 2003, at which 
time it was remanded for further development.  The 
development was completed and the case has been returned to 
the Board for further action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's peripheral vestibular disorder is 
manifested by subjective complaints of hearing loss, 
tinnitus, and frequent dizziness with staggering and nausea, 
with objective evidence of hearing loss; examination is 
negative for findings of vertigo or balance or gait 
disturbance.



CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for peripheral vestibular disorder, based on an initial 
determination, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Part 4, Diagnostic Code 6204, 
6205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, 18 
Vet.App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 2001 and May 2002 Statements of the Case and July 
2002 and April 2004 Supplemental Statements of the Case, and 
December 2003 correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in December 2003, in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

In September 1994, the RO received a report of a private 
medical examination.  The report noted hearing loss, 
dizziness, and a retracted and scarred right tympanic 
membrane.  The diagnosis was mixed hearing loss and vertigo, 
of undetermined etiology.

An October 1994 private medical report noted post surgical 
changes in the right ear with hearing loss and mild high 
frequency sensorineural hearing loss in the left ear.

In April 1995, the veteran submitted a claim for benefits for 
a dental condition, hearing impairment, and dizziness.  In 
his claim he indicated that while in Vietnam, he experienced 
hearing loss and dizziness and was hospitalized for the 
disorders as well as for an ear infection.  He reported 
previous VA treatment and private treatment in 1992-93 by a 
Dr. R.W.B.

During an October 1995 VA examination for ear disease, the 
veteran reported a history of developing a right ear 
infection and perforated ear drum while in service.  
Examination of the left ear revealed the left ear canal to be 
patent and the ear drum was intact.  Examination of the right 
ear was normal and the ear drum was intact but monomeric.  
There was either a piece of cartilage or bone in the 
posterior quadrant in the region of the incostapedial area 
and the examiner was unable to see any other ossicles.  An 
audiogram revealed normal hearing in the left ear and a 
moderate conductive component in the right ear.  The 
diagnostic assessment showed history of chronic ear disease 
and ear surgery with moderate conductive hearing loss.  

In October 1995, the veteran underwent VA audiometric 
testing.  The veteran's dizziness was not discussed in the 
report.
In February 1996, the RO received a newspaper article 
submitted by the veteran entitled, Rockets Hit American Div. 
Base.

In March 1996, the veteran was seen at Iredell Memorial 
Hospital Emergency Department for dizziness.  Antivert was 
prescribed for the veteran's symptoms.  No etiology was 
given.

VA outpatient treatment records dated June 1999 to October 
2001, reflect treatment for a variety of disorders, including 
dizziness.  In August 1999, the veteran complained of 
occasional dizziness and nausea.  The pertinent diagnosis was 
vertigo.  In April 2002, the veteran presented with 
complaints of dizziness and reported that he could not engage 
in many activities due to his chronic dizziness.  The 
diagnostic assessment noted that his dizziness was stable.

In April 2000, the veteran submitted a medical evaluation 
dated March 2000.  The report was signed by C.N.B., M.D., 
Assistant Professor of Radiology and Nuclear Medicine, 
Uniformed Services University of the Health Sciences (a joint 
services school organized within the U.S. Department of 
Defense).  In the report, Dr. B. noted review of the 
veteran's claims file and acknowledged several post-service 
ear surgeries.  Dr. B. related certain symptoms, including 
vertigo, to the veteran's in-service ear infection and 
cholesteatoma.  He also noted reliance on evidence of a 
probable Pseudomonas infection of the right middle ear with 
cholesteatoma during active service with indications of 
chronic recurring infections since 1969.  He concluded with 
the following opinion: "This patient's current mastoiditis, 
vertigo, hearing loss, ossicle loss, and tympanic membrane 
loss are all a result of his chronic service-acquired 
infection."

In a June 2000 Board decision, the Board granted service 
connection for dizziness. 

During an August 2000 VA examination for ear disease, the 
veteran complained of vertiginous spells which were 
positional in nature, nausea, decreased hearing and 
occasional symptoms of fullness in his right ear.  Physical 
examination revealed both external ears to be normal.  The 
examiner opined that from the history given by the veteran 
and the physical examination, the dizziness and hearing loss 
were directly correlated with the ear infection diagnosed in 
1970 and the subsequent surgeries.  He further noted that 
dizzy spells and hearing loss had persisted and the veteran 
reported that the dizzy spells were getting worse.

In August 2000 the veteran presented for a VA neurological 
examination.  He gave a history of dizziness and draining in 
his right ear while in service.  On physical examination, the 
veteran was able to jog, bend and squat.  The architecture of 
his right drum was slightly blurred and his left drum looked 
normal.  The diagnosis was chronic dizziness for 30 years 
with a history of cholesteatoma and incus repair in the 
1970's.  Neurologically he was found to be normal with 
respect to gaits, coordination, reflexes, strength and 
sensation.      

During a November 2000 VA audiological examination, the 
veteran's chief complaint was hearing loss.  His dizziness 
was not discussed in the report.

In January 2002, Dr. B. again reviewed the veteran's claims 
folder and concluded that the veteran experienced dizziness 
on a daily basis whenever he changed positions.  He opined 
that this type of clinical response was caused by the 
veteran's chronic ear infection which resulted in loss of his 
middle and inner ear anatomical parts.  He essentially 
concluded that the veteran experienced hearing loss, vertigo 
and cerebellar gait, meaning, the veteran could not walk in 
the dark and was unsteady on his feet.

In a January 2002 statement, submitted by the veteran, he 
stated that he experienced dizziness upon getting out of bed 
in the morning, getting in and out of his car, getting in and 
out of the bathtub, sitting down or standing up and when he 
walked through his house.  He further reported that he could 
not ride roller coasters or other rides due to dizziness.  

In February 2002, the veteran underwent a private 
audiological examination.  The veteran's dizziness was not 
discussed in the report.

In March 2002, the veteran was seen at Piedmont Health Care 
where he underwent private sensory organization testing 
(SOT), saccade, gaze, tracking, Dix-Hallpike, positional, 
Head-Shakes and bi-thermal caloric testing.  He demonstrated 
non-specific sway conditions in 3, 4, 5, and 6, all other 
subtests of the SOT were within normal limits.  There was no 
nystagmus with eyes open and saccade peak velocities, 
accuracies and latencies were normal.  Pursuit gains were 
normal and the Hallpike maneuver provoked no response either 
with the right ear or with the left ear.  No nystagmus was 
noted after active Head Shake.  Left beating horizontal 
nystagmus was observed during Head Right positional testing 
with eyes closed only.  Downbeating nystagmus was noted in 
Supine, Head Right and Head Left positions with eyes closed, 
no nystagmus was noted with eyes open.  Bi-thermal caloric 
responses were borderline symmetric between ears, measuring a 
(16 percent) caloric weakness in the right ear.  The 
diagnostic impression noted that positional nystagmus with 
eyes closed suggested possible peripheral weakness and he was 
unable to fixate suppress with eyes open.   

VA outpatient treatment notes dated April 2002 to August 2003 
reflect treatment for a variety of conditions.  The treatment 
notes consistently show that the veteran's dizziness was 
stable.

In September 2003, the Board remanded the case for further 
evidentiary development.

In March 2004 the veteran presented for a VA examination for 
ear disease.  He complained of frequent dizziness and 
staggering but reported that he was able to drive.  He 
complained of frequent pain in his right ear and described 
the pain as equivalent to "heartburn."  He maintained a 
garden and used a gas tiller and hoe.  He was able to cut 
grass with both a push and a riding mower.  He reported that 
in the past 18 months he had not fallen but he felt like he 
was about to fall.  He never used a cane or walker because of 
unsteadiness and occasionally he experienced nausea when he 
was dizzy, but he never vomited.  Upon physical examination 
the examiner noted, that when he called the veteran from the 
waiting room, he jumped up quickly out of his chair and 
walked briskly to the examining room with a strong steady 
gait.  There was no evidence of unsteadiness.  Both external 
ears and ear canals were normal.  The right tympanic membrane 
was intact and the left ear canal and left tympanic membrane 
were normal.  His Romberg was normal but there was a slight 
tendency to fall backwards.  He had difficulty doing the 
tandem Romberg.  The pertinent diagnoses were mild to 
moderate recurrent disequilibrium and no perforation of the 
right tympanic membrane or evidence of chronic right otitis 
media or cholesteatoma.  

In an addendum to the March 2004 VA examination, the examiner 
noted that he reviewed the March 2002 private examination, 
performed at Piedmont Health Care and found that the 
diagnostic impression was a nonspecific finding and was not 
helpful in finding the cause of the veteran's disequilibrium.  

A March 2004 VA audiological examination report did not 
address the veteran's dizziness.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs.  
These new regulations were effective June 10, 1999.  See 62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulations change after a claim has been 
filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of VA to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's peripheral vestibular disorder is rated as 30 
percent disabling under Diagnostic Code 6204.  38 C.F.R. § 
4.87.  He is also service connected for a right ear hearing 
loss and for tinnitus.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6204, as in effect 
prior to June 10, 1999, a 10 percent rating was warranted 
when chronic labyrinthitis was moderate with tinnitus and 
occasional dizziness.  A maximum rating of 30 percent was 
assigned for severe chronic labyrinthitis with tinnitus, 
dizziness, and occasional staggering.

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, as in effect 
from June 10, 1999, peripheral vestibular disorders are 
assigned a 10 percent evaluation for occasional dizziness and 
a maximum 30 percent evaluation for dizziness and occasional 
staggering.  The Note that follows provides that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6205, as in effect 
prior to June 10, 1999, Meniere's syndrome was rated as 100 
percent disabling if severe with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait; 60 percent 
disabling if moderate with less frequent attacks, including 
cerebellar gait; and 30 percent disabling if mild; with aural 
vertigo and deafness

Under 38 C.F.R. § 4.87, Diagnostic Code 6205, as in effect 
from June 10, 1999, Meniere's syndrome (endolymphatic 
hydrops) will be rated as 100 percent disabling if there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  The disability will be rated at 60 percent if 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  The disability will be rated at 30 
percent if there is hearing impairment with vertigo less than 
once a month, with or without tinnitus.  Note: Evaluate 
Meniere's syndrome either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  But do not combine 
an evaluation for hearing impairment, tinnitus, or vertigo 
with an evaluation under diagnostic code 6205.  

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The current 30 percent rating in effect for peripheral 
vestibular disorders is the maximum rating permitted under 
Diagnostic Code 6204.  In order to be entitled to a higher 
rating, the veteran's peripheral vestibular disorder would be 
evaluated as analogous to Meniere's syndrome under Diagnostic 
Code 6205.

In this regard the evidence shows that service connection has 
been granted for hearing loss in the right ear and for 
tinnitus.  In a private statement from Dr. B., dated in 
January 2002, he noted that the veteran experienced daily 
incapacitating vertigo and suffered from a cerebellar gait 
and thereby he could not walk in the dark and was unsteady on 
his feet.  During the most recent VA examination, in March 
2004, the veteran complained of frequent dizziness and 
staggering, however, vertigo was not clinically confirmed 
during the examination.  Furthermore, physical examination 
showed the veteran to walk briskly to the examining room with 
a strong and steady gait and there was no evidence of 
unsteadiness.  The veteran reported that he had not fallen 
due to his dizziness in the past 18 months.  This current 
medical evidence does not show the presence of a cerebellar 
gait.  The veteran also noted the ability to do certain 
activities without difficulty such as drive a car and 
maintain his garden and lawn by using a push mower, riding 
mower, gas tiller and hoe.  Accordingly, a higher rating is 
not warranted under either the old or new rating criteria of 
Diagnostic Code 6205.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, the 
veteran's peripheral vestibular disorder has been relatively 
static, with no demonstrable increase in pathology.  Thus, 
there is no basis for the application of a staged rating in 
this case.

The Board also finds that the veteran's peripheral vestibular 
disorder, is not so unusual or exceptional as to render 
impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's peripheral vestibular disorder 
has not necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.

As the preponderance of the evidence is against the claim for 
a higher initial rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected dizziness is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



